Appeal from order dated October 28, 1941, as resettled on the 31st day of October, 1941, denying motion for a further bill of particulars, dismissed as academic, without costs. On appeal by defendants other than defendant Ratner from an order dated June 29, 1942, granting to an extent plaintiff's motion to vacate a demand for a bill of particulars, the order, insofar as appealed from, is affirmed, with $10 costs and disbursements. No opinion. On appeal by the executors of the estate of Erwin H. Geiger, deceased, from an order dated April 3, 1945, denying their motion for a further bill of particulars, the order is affirmed, with $10 costs. No opinion. Hagarty, Acting P. J., Carswell, Johnston, Adel and Lewis, JJ., concur.